Gilbert, J.:
Upon the question of conversion we think there was sufficient evidence to sustain the verdict. But the courts below committed an error in rejecting evidence of a threat made by the plaintiff against the defendant and her husband to get even with both of them. The competency and materiality of evidence to prove the existence of hostile relations between a witness and the party against whom he is called is well settled. (Newton v. Harris, 2 Seld., 345; Patterson v. People, 12 Hun, 110.) The charge that there was no dispute about the value of the articles converted was erroneous. Yalue must be proved whether denied in the answer or not. (Connoss v. Meir, 2 E. D. Smith, 314.) The exception on this point is vague, but perhaps it is sufficient according to People ex rel. Dailey v. Livingston (79 N. Y., 279). The verdict being a general one, we cannot say that it was not founded upon the conversion of the articles in respect to which there was no evidence of value.
The judgment should be reversed and a new trial granted, with costs to abide the event.
Barnard, P. J., concurred; Dykman, J., not sitting.
Judgment reversed and a new trial granted, costs to abide event.